DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/271,607 for a POWER SLIDE WITH MOTOR DIRECTLY CONNECTED TO LEAD SCREW, filed on 2/26/2021.  Claims 1-7 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to identify/label the gap as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the term “second bolt” however there is no first bolt referenced in the claims upon which claim 5 depends.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarusawa et al. (U.S. Pat. 8,820,694) in view of Yoichi (JP 2017132319).
Regarding claim 1, Tarusawa teaches a power slide with a motor directly connected to a lead screw, the power slide comprising a left slide and a right slide (one side shown), wherein the left slide and the right slide each comprise: a top rail and a bottom rail, wherein the top rail is arranged above the bottom rail and is slidably connected to the bottom rail, and a first slot (27) and a second slot are formed in two ends of the top rail, respectively; a power motor (not shown), fixed to a lower surface of the top rail (all members are fixed to each other) through a motor bracket (coupling shaft); a lead screw (3), arranged above the bottom rail in parallel and having an end that is connected to the power motor; a threaded assembly (4), wherein a bottom portion of the threaded assembly is fixedly connected to an upper surface of the bottom rail, and the lead screw horizontally penetrates through the threaded assembly and is in threaded fit with the threaded assembly; and a retainer ring (5), fixed to the end, close to the power motor, of the lead screw, wherein the retainer ring is located in the first slot, and a gap is formed between the retainer ring and the first slot; but does not teach that another end of the lead screw is rotatably fixed to the lower surface of the top rail.  Yoichi teaches a power slide with an end of the lead screw that is rotatably fixed to a lower surface of a top rail (Fig. 6) as a manner of securely mounting the lead screw.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the another end of the lead screw as rotatably fixed to the lower surface of the top rail as another manner of attaching the lead screw to the rail, since the lead screw and the power slide would work equally well regardless of whether the screw was rotatably fixed to the top rail.  




[AltContent: textbox (top rail)][AltContent: arrow]
    PNG
    media_image1.png
    679
    501
    media_image1.png
    Greyscale


[AltContent: textbox (second slot)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (1st slot)]

[AltContent: textbox (bottom rail)]
[AltContent: arrow]
[AltContent: textbox (lead screw)][AltContent: arrow]


    PNG
    media_image2.png
    307
    297
    media_image2.png
    Greyscale




[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (gap)][AltContent: textbox (retainer ring)]



Regarding claim 5, Tarusawa and Yoichi teach the slide of claim 1, but does not teach that the threaded assembly is fixedly connected to the bottom rail through a second bolt.  Tarusawa, however, teaches the use of bolts as fastening means for attaching the rails to the vehicle body.  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date if the claimed invention, to construct the threaded assembly as fixedly connected to the bottom rail through a second bolt (indirectly through member 32) given the known use of bolts as standard attachment means.
Allowable Subject Matter
Claims 2-4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPub 2019/0381915 (retainer ring and lead screw)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        September 29, 2022